Title: Charles K. Mallory to Thomas Jefferson, 26 November 1817
From: Mallory, Charles K.
To: Jefferson, Thomas


                    
                        Sir
                        Norfolk
Novr 26th 1817
                    
                    I do myself the pleasure to inform you of the arrival here some days ago in the Brig Eliza Reilly from Marseilles of sundry boxes & baskets containing Wines, Oil &c shipped on account of yourself & Thos Jefferson Randolph Esqr by Mr Cathalan our Consul at that place & consigned to my care. I have forwarded them agreeably to your directions, to Messrs Gibson & Jefferson of Richmond upon whom I shall draw as usual for the duties & charges. The invoice & estimate of the duties are herewith transmitted to you.
                    
                        I have the honor to be with very high respect Your obt servt
                        Chas K. Mallory
                    
                